DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO8803231.
Regarding claims 1 and 17, WO8803231 discloses a fabric mounting system (11, Fig. 5) adapted to extend a fabric (35) covering at least a part of a wall or ceiling (27), including at least a first mounting profile (13) having a longitudinal direction (along the z direction of the figure) and being adapted to be mounted to the wall or ceiling and at least one first fabric retaining element (15) engaging the first mounting profile (13) and being adapted to retain a first edge (approximate 33) of the fabric, the first fabric retaining element having a first leg (approximate 41) and a second leg (approximate 33) being resiliently biased in relation to each other so that the first leg is urged against a first supporting face (approximate 17a) of the first mounting profile (13) and the second leg is urged against a second supporting face (approximate 17b) of the first mounting 
Regarding claim 2, WO8803231 discloses the first fabric retaining element (15) is displaceable in a direction generally against the tapering direction from a fabric attachment position in which the first fabric retaining element is releasably retained in the first mounting profile to a fabric tensioning position in which the force of the tensioned fabric in the retained position of the fabric balances the resilient bias of the first and second legs of the first fabric retaining element  which urges the first fabric retaining element to slide in the direction generally against the tapering direction and in the fabric tensioning direction.
Regarding claim 3, WO8803231 discloses the first fabric retaining element (15) is releasably retained in the fabric attachment position in that a free end (approximate 33 and 15a) of the first or the second leg of the first fabric retaining element (15) abuts a recess (approximate 15a) of the first mounting profile.
Regarding claim 4, WO8803231 discloses the first fabric retaining element (15) is adapted to retain a first edge (35 approximate 17b) of the fabric (35) by pinching the first 
Regarding claim 5, WO8803231 discloses the first fabric retaining element (15) is adapted to retain a first edge (35 approximate 17b) of the fabric (35) by pinching the first edge of the fabric between the second leg (33) of the first fabric retaining element (13) and the corresponding second supporting face (17b) of the first mounting profile (13).
Regarding claim 6, WO8803231 discloses the first and the second supporting faces (17a, 17b) of the first mounting profile (13) face each other (Fig. 5).
Regarding claim 7, WO8803231 discloses the first and the second supporting faces (17a, 17b) of the first mounting profile (13) are formed by a first and a second side wall respectively, of a channel (approximate 15) in which the first fabric retaining element (5) is retained in the first mounting profile (13).
Regarding claim 8, WO8803231 discloses the first and the second side wall (approximate 17a, 17b) of the channel (approximate 15) of the first mounting profile extend from a bottom wall (25) of the channel, and wherein the first side wall of the channelPage 3U.S. National Phase of PCT/EP2019/057300NGE Ref. 30766-8005Preliminary Amendment extends further away from the bottom wall  than the second side wall of the channel and forms a rounded edge (approximate 21) adapted to guide the fabric at a free edge of the first side wall (approximate 17a).
Regarding claim 9, WO8803231 discloses the first side wall (approximate 17a) of the channel forms an acute angle in relation to the bottom wall (25) of the channel (approximate 25).
Regarding claim 10, WO8803231 discloses the first fabric retaining element (15) is substantially V-formed and forms a bent edge (15b) connecting its first and second 
Regarding claim 11, WO8803231 discloses the fabric tensioning direction (along 17a) is directed at least substantially from the bent edge (15b) in the direction of the free end (15a) of the first leg (41).
Regarding claim 12, WO8803231 discloses the first leg (41) of the first fabric retaining element (15) is curved (at approximate 15) away from the first supporting face (17a) of the first mounting profile (15) between its free end (15a) and the bent edge (15b).
Regarding claim 13, WO8803231 discloses the first leg (41) of the first fabric retaining element (15) is longer than the second leg (33) of the first fabric retaining element (15).
Regarding claim 14, WO8803231 discloses the second leg (33) of the first fabric retaining element (15) is curved (approximate surface at 33) away from the second supporting face (17b) of the first mounting profile (13) between its free end and the bent edge (15b).
Regarding claim 15, WO8803231 discloses the at least one first fabric retaining element (15) has the form of a leaf spring having a longitudinal direction extending in the longitudinal direction of the first mounting profile (13) and having a first longitudinal flange (43) forming the first leg (41, 43) and a second longitudinal flange (33) forming 
Regarding claim 16, WO8803231 discloses a number of mutually spaced cut-outs (the space approximate15b) are formed in the bent edge of the leaf spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES J BUCKLE JR/Examiner, Art Unit 3633